ACCEPTED
                                                                                                                  03-15-00010-CV
                                                                                                                          7207809
                                                                                                       THIRD COURT OF APPEALS
                                                                                                                  AUSTIN, TEXAS
                                                                                                             10/2/2015 1:47:04 PM
                                                                                                                JEFFREY D. KYLE
                                                                                                                           CLERK
                                             No. 03-15-00010-CV

                                     IN I'ITE COUIIT OT ÄPPE,\LS                             FILED IN
                                     THIIID JUDICIAL DISTRICT                         3rd COURT OF APPEALS
                                                                                          AUSTIN, TEXAS
                                                                                      10/2/2015 1:47:04 PM
                                                                                        JEFFREY D. KYLE
                                        COLLEEN DICKINSOON                                    Clerk
                                            APPELLANT

                                                         V.

                                       BRIJCE DANA H,A,IIDESTY
                                             APPEt,t,EE



                   lì_EstÌ_o-NtpltoAPP_|ìLLANT1S,M_O_IIQNIqREINS]T4TE

   TO THE I]ONORABLE COURI'OF AI)PEALS:

          Appellee asks the Court to cleny Appellant's Motion to Reinslate this appeal.

   L.r   support ol'his request, Bluce Dana I Iardesty submits the following:

          l.      Appellant is Colleen Dickinson; Appellee is l}'uoe Dana llaldesty.

          2.      'l'he 353"1 Distlict Court      of û'avis County,'l-exas   signecl the final .judgment in the

r"rndellying case In the Mottet (í'the A4arriuge oJ'Ilruce Duna I'lardesty ttnd Colleen Dickin,:;on

I'Iurdesry,, cause numbel D- 1-FM- I3-006978 on October           6,20|4.

          3.     Appellanl frled l?.espondent 's Not ice of lppeal (CleLh's Rccolcl p. 3 3) on        Jar.ruary


                 2,2015.

          4.     ì-he clelk's lecord was filed on March 18, 2015 ancl a supplemental olelk's record

was hled on    Aplil 30, 2015. 'lhe coult reporter's recold has not been lìlcd to date.

          5.      Ihe Court   l.ras autl.rolity   to clismiss this appeal f'ol want of plosecution Tex.     R.

App. P. 42.3(b).

          6.     Appellant's brief was due on April 16,2015. More than twerty-two weeks have

                                                                                                   Page 1 of 4
 expiÌed, and appellant lias uot fìled a briel'and bas not asked f'or an extensìon of time to file the

 brief. [Jridel the Tex. R. App. P. 42.3(b),       the Court has ar-rthority to disr.r.riss this appeal   fol want

 o1'plosecution.

           7.      The Coult lepofler's lecord has not been filed with thc Coutt because appellanl

 has nol. macle al'r'allgelì1e1.ìts to pay l'or the cour:t reporter''s recol'd. T'he Conlt has given appellant

 a reasonable time 10 cure. br-rt appellant     still   has not made anangements        to pay the clelk. Under

 the Tex. R. App. P. 37.3(c), the Court may clismiss this appoal.

          8.       Bascd on Appelltrnt's Verilìed Motiot't to lleinstote, Appellant appears to be

appealing the denial        of   spouserl maintenance     by the tr'Ìal cour1. Appellant's final lequest       for'

affir'nrative lelief ptiol to tlial was l?es7:sondent's Counlerpelilion.lòt, Counterclctinr,r (C.R. p. 3)

filed on ApLil 1 4, 2014 t"r which she did               r.rot request spousal maintenance      . At final ¡ ial,
A¡rpellant olally leqr"tested spousal tnaintenance, Appellanl lestified that she had been diagnosed

with   lupr-rs sevelal   yeals belòr'e hel l)ecembcr'2011 rnaltiage to Appellee, and she was unable to

wolk. No otl.rel evidence of her disability or inability to work was olfeled. Appellee                    disputed

her testimony. Texas Family Cocle Section 8.051 states that a Court may ot'del                            spousal

Iltaintenauce i1"'the spouse seeking nraintenance is unable to eam sufhcicnt income to plovide

for the spouse's minilrrum reasonable needs because ol an incapacitaling physical ol mental

disability." l'he Coult denìed Appellant's lequest for spousal maintenance, but no 1Ìndings ol

làct wele confained in the Final Decree of Dit,orcc (C.R. p. 27) and Appellant lias r.equested

none. lu sholt, AppelÌee believes       it's unlikely that Appcllant will plevail on appeal.

          9.     Fol' these reasous, appellec asks the Court to deny this rrotion and disnliss this

appcal.

          Bt'uce Dana llardesty also lespeclfuJly plays       fol   such othel ancl   lutthel leliefto which   she



                                                                                                     Page 2 of 4
nlay   be   justly entitled.


                                                Respectfully submitted.

                                                  R. Shane McFarland, P.C.
                                                  1800 Rio Grande
                                                  Austin, Texas 78701
                                                  Tel: (512)708-0947
                                                  Fax: (512)708-8436

                                               By:

                                                      State BarNo.24006141
                                                      shane@ mc farl and   - I aw.   co   m
                                                      Attorney for Appellee


                                           VERIFICATION

  STATE OF TEXAS

  COUNTY OF TRAVIS

         BEFORE ME, the undersigned aurthority, on this day personally appeared R. Shane
McFarland, who after being by me fìrst duly sworn, upon I'ris oath stated that he is lead counsel
f-or Bruce Dana Harclesty in this proceeding, that he has read the foregoing Response to
Appellant's Motion to Reinsate including all of the factual statements contained in it. Each of
the factual statements is true and correct to the best of my knowledge.

        In addition, I certify that all of the documents attached hereto are true and correct copies.




        SWORN TO AND SUBSCRIBED before me on the 2nd day                   of                 r,2015.


                                                                                     r{'¿,t
                   MICHEI.IE IGITSIAS                  Michelle Iglesias ',
               MY COMMISSION EXPIRES                  Notary Public, Staie
                     Jmo 1¿1, ã¡18




                                                                                                    Page 3   of 4
                                  CERTIFICATE OF SERVICE

       I certify that a true copy of the above was served on Apellant, in accordance with the
Texas Rules of  Civil Procedure and the Texas Rules of Appellate Procedure on October 2,2015.




                              CERTTFTCATE OF COMPLIANC_E

       I hereby certify that the substantive word count of this document is 685 words, and   is
within the length allowed by the rules.




                                                                                     Page 4       of 4